Citation Nr: 0519222	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from September 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that reopened a previously 
denied claim for service connection for a nervous condition, 
and consequently denied service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
on the merits.  

Appellant requested a Travel Board hearing, but he failed to 
report for the scheduled hearing in April 2005.  There is no 
indication that there was good cause in the failure to 
report, and no additional hearing has been requested.


FINDINGS OF FACT

1.  A rating decision of October 1981 denied service 
connection for a nervous condition.  A decision by the Board 
in March 1986, and rating decisions in November 1994 and 
December 1997, denied reopening of the claim based on 
findings that new and material evidence had not been 
submitted.  Appellant was notified of those decisions but did 
not appeal within one year.  The December 1997 decision is 
the last final denial of the claim for any reason.   

2.  Evidence added to the file since the last final denial in 
December 1997 relates to an unestablished fact necessary to 
substantiate the claim, is not cumulative and redundant to 
the evidence of record at the time of the last prior formal 
denial, and raises a reasonable possibility of substantiating 
the claim. 

3.  Appellant has been competently diagnosed with PTSD.

4.  There is no objective evidence that appellant engaged in 
combat, and his claimed stressors not relating to combat have 
not been verified.

5.  There is no competent medical evidence of nexus between 
appellant's PTSD and his claimed service-related stressors.


CONCLUSIONS OF LAW

1.  Evidence received since the rating decision in December 
1997is new and material; the claim for service connection for 
a psychiatric condition, to include PTSD, is reopened.   38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  It has not been shown by competent credible evidence that 
appellant has PTSD that was incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c),(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for post-traumatic stress disorder (PTSD) 
was received in February 2002; the claim was denied by rating 
decision in November 2002.  RO sent appellant VCAA duty-to-
assist letters in July 2002 and September 2002, prior to the 
rating decision.  Neither of these two duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in June 2003, and Supplemental 
Statements of the Case (SSOC) in July 2003, December 2003, 
and December 2004 all listed the evidence on file that had 
been considered in formulation of the decision.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.112 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was afforded a 
VA psychiatric examination to verify the diagnosis of and 
etiology of appellant's claimed PTSD.  Finally, appellant was 
scheduled for a Travel Board hearing at his request, but he 
failed to report for the hearing.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  The report 
of medical examination at time of enlistment/induction is not 
in the file.  In-service treatment records include a note 
dated October 9, 1943, stating that appellant fell out of a 
tree in 1940 and hurt his back, with pain ever since, and 
that he also complained of nervousness.  A note dated October 
12, 1943, stated that appellant's psychoneurotic history 
included history of nervousness from childhood, with symptoms 
apparently increasing recently (including panic and 
nightmares).  A note dated October 20, 1943, stated that 
appellant was on sick call every other day for back pain, and 
again cited appellant's nervousness.  There is no reference 
to nerves or any other mental problems after October 1943.  
Appellant's medical examination at time of separation from 
service noted "psychiatric diagnosis - none."

Appellant's discharge summary shows that he served in the 
Asiatic Pacific Theater during World War II; his military 
occupational specialty (MOS) was longshoreman.  His 
accredited battles and campaigns are listed as Bismarck 
Archipelago, New Guinea, and Luzon.  Appellant received a 
bronze arrowhead device.  There is no objective evidence in 
appellant's service record that he engaged in combat.  It is 
not shown that any of the medals given were for combat 
service.  No wounds were shown or reported to have been 
incurred in service.

The file contains a medical affidavit from Dr. T.F., a 
private physician, dated December 1966.  The affidavit states 
that appellant began treatment for nervousness in 1964; Dr. 
T.F.'s diagnosis was "anxiety tension."

Appellant had a VA psychiatric examination in June 1967.  In 
addition to physical complaints, appellant reported loss of 
memory, inability to remain still, and tendency to go to 
pieces over nothing.  The only in-service event mentioned by 
appellant was that he became infected with malaria while in 
service.  The examiner noted appellant's affect and mental 
status in detail.  The examiner's diagnosis was "severe 
anxiety reaction."  RO issued a rating decision in August 
1967 listing "severe anxiety reaction" as a nonservice-
connected disability.

Appellant had another VA psychiatric examination in July 
1969.  Appellant showed essentially the same clinical picture 
as in the previous examination.  There is no mention in the 
examination report of any etiology relating to appellant's 
military service.  The diagnosis was "anxiety neurosis with 
mild somatization tendency."

The file contains a VA clinical special report dated August 
1977, apparently prepared in conjunction with impending 
transfer of appellant's file.  The report states that 
appellant had a long history of anxiety and had been in VA 
treatment for several months.  Appellant was currently 
receiving medication.  The diagnosis of record was 
"anxiety."

Appellant submitted a claim for service connection for 
"nerves" in September 1980.
RO obtained and reviewed VA clinical notes show that 
appellant was treated for "anxiety headache" in February 
1979, and that in January 1980 appellant complained to the VA 
clinic of nervousness, reportedly of 18 years duration.  RO 
issued a rating decision in March 1981 stating that the issue 
had been previously rated as nonservice-connected anxiety 
reaction and the two cited clinical notes did not constitute 
new and material evidence to reopen the claim. 

In October 1981, appellant filed to reopen his claim, 
asserting that his nervous condition was caused by malaria 
contracted in service (malaria was rated by VA as service-
connected but noncompensable).  RO reviewed VA hospital 
records showing complaints of nervousness and anxiety during 
the period June 1981 to August 1981.  RO issued a rating 
decision in October 1981 continuing the denial of service 
connection for a nervous condition.

In February 1985, appellant filed a claim for service 
connection based on a theory that military service had 
aggravated his nervous condition.  RO obtained and reviewed 
VA treatment records showing that appellant received 
inpatient psychiatric treatment in June 1984 due to increased 
symptoms of anxiety and depression.  There is nothing in the 
hospital record regarding the etiology of the condition or 
referring to appellant's military service.  The discharge 
diagnosis was "adjustment disorder with anxiety and 
depression."  RO issued a rating decision in June 1985 that 
continued the denial of service connection based on a finding 
that new and material evidence had not been received.

RO received a number of lay statements in support of 
appellant's claim in October and November 1985.  Mrs. M.A.M., 
appellant's wife, stated that appellant did not have anything 
wrong with his nerves prior to service but had been troubled 
by his nerves ever since he was discharged from service.  
Mrs. B.L.M. and Mrs. K.J.D., appellant's daughters, both 
submitted letters stating that appellant had problems with 
his nerves as long as they could remember.  Mr. J.M., a 
lifelong friend, stated that appellant was a changed man when 
he returned from military service.  Ms. G.N. stated that she 
knew appellant before and after military service, and that 
appellant appeared to have nothing wrong prior to service but 
appeared to have returned from service with a very bad 
nervous condition.  

In March 1986 and April 1986, following review of the 
evidence of record, the Board issued decisions that new and 
material evidence had not been received and the claim for 
service connection for a psychiatric disorder or nervous 
condition would not be reopened.

Appellant submitted a new claim in September 1994 in which he 
asserted that his nervous condition was consequent to the 
dropping of the atomic bomb at Hiroshima.  RO issued rating 
decisions in September 1994 and December 1994 denying 
reopening of the claim based on a decision that new and 
material evidence had not been received in support of the 
claim.

Treatment records from the VA mental health clinic show that 
appellant received treatment from October 1994 to February 
1997.  Notes show that appellant was undergoing stress 
related to car for his wife, who had Alzheimer's disease.  
Treatment consisted of various medications; there is nothing 
in the notes regarding etiology or appellant's military 
service.  Diagnosis in October 1994 was (1) major affective 
illness with emphasis on depression, and (2) generalized 
anxiety disorder.  The diagnosis in March 1995 through 
November 1995 was generalized anxiety disorder.  Diagnosis in 
February 1996 and August 1996 was (1) major affective 
disorder, depression, and (2) generalized anxiety disorder.  
Diagnosis in December 1996 and February 1997 was (1) 
dysthymia and (2) rule out generalized anxiety disorder.  

Appellant submitted a new claim for service connection in 
August 1997.  RO obtained and reviewed VA records showing 
that appellant was treated in December 1996 for severe 
anxiety neurosis; the treatment record did not provide an 
etiology for the condition.  RO issued a rating decision in 
December 1997 denying reopening of the claim.

Appellant had a VA psychiatric examination in April 1998.  
Appellant complained that his nerves were "completely shot" 
and reported his symptoms in detail.  The only reference 
appellant made to his military service was that he had 
contracted malaria at that time.  The examiner noted 
appellant's subjective symptoms and current clinical 
observations in detail.  The examiner stated that there was 
no objective evidence of a nervous condition secondary to 
malaria.  The diagnosis was "anxiety disorder not otherwise 
specified, with depressive features."

In June 1998, RO issued a rating decision denying service 
connection for a nervous condition as secondary to service-
connected malaria.

Appellant submitted a letter to VA in November 1998 asserting 
parenthetically that his nervous condition began when an 
explosive charge went off within four feet of him in basic 
training; the blast shook appellant as though he was falling 
apart, and his nerves were "shot" from that point to the 
present.  

The file contains VA mental health clinic notes from November 
2001 and February 2002.  Appellant was noted to have PTSD.  
Appellant reported nervousness since his military service, 
including nightmares and flashbacks that worsened after the 
World Trade Center attack.  Appellant reported experiencing 
hypervigilance, increased startle response, symptoms of 
panic, and agoraphobia.  There is no mention of service-
related stressors.  The diagnosis at that time was as 
follows. AXIS I: PTSD.  AXIS III: coronary artery disease, 
hypertension, benign prostatic hypertrophy, gastroesophageal 
reflux disease, and hyperlipidemia.  AXIS IV: poor social 
functioning and isolation.  AXIS V: Global Assessment of 
Functioning (GAF) of 60 in November 2001, GAF 50 in February 
2002.  Although these reports diagnosed PTSD, they did not 
specify the underlying trauma or traumas underlying the 
condition. 

Appellant submitted a claim for service connection for PTSD 
in February 2002, asserting that the VA mental health clinic 
notes cited above showed current diagnosis for PTSD, which 
may have been previously misdiagnosed as a nervous condition.

RO received a number of lay statements in June and July 2002 
in support of appellant's claim.  B.D., an acquaintance of 
six years, stated that appellant was shell shocked by an 
explosion in basic training.  Ms. J.R.T. stated that she had 
known appellant for a number of years and that she believes 
appellant's problems are associated with World War II.  
Appellant's daughters K.J.D. and B.M. stated that appellant 
is restless and cannot remain still.  Ms. S.M.R. stated that 
based on her observation of six years appellant is fidgety, 
avoids crowds, and worries excessively.  Ms. B.J.D. stated 
that appellant avoids crowds, cannot eat or sleep well, and 
is prone to anxiety attacks that cause shortness of breath, 
sweats, restlessness, and chest pain.  

The file contains a letter from Dr. J.J.W., a private 
physician, stating that he was treating appellant for chronic 
obstructive pulmonary disease (COPD).  In the course of that 
treatment, Dr. J.J.W. became aware of a significant anxiety 
disorder that is most likely secondary to PTSD that appellant 
experience during military service.  The PTSD causes 
difficulty with concentration, agoraphobia, insomnia, and 
generalized anxiety.         
  
VA mental health clinic notes from April 2002 to November 
2002 show that appellant began to experience cognitive 
dysfunction during the period with possible onset of 
dementia.  The clinic notes describe appellant's current 
mental state in detail but make no reference to the etiology 
of the PTSD and no reference to any in-service stressor.

Appellant had a VA psychiatric examination in October 2002.  
The examiner reviewed appellant's VA medical records and the 
C-file.  The examiner noted that appellant had apparently 
been diagnosed with PTSD in August 1998 and was currently 
taking medication.  The examiner noted appellant's family, 
social, employment, and military history in detail.  
Appellant reported that his military duties sometimes 
involved delivering supplies from the beach to the front 
lines, at which time he would be exposed to indirect fire and 
booby traps.  Appellant said that he saw men blown up by 
shells, although nobody from his unit was killed or wounded.  
Appellant stated that Japanese soldiers would blow themselves 
up under American tanks, and he would see the results 
immediately thereafter.  Appellant denied exposure to 
traumatic events after his discharge.  The examiner conducted 
a mental status examination and recorded his observations in 
detail.  The examiner stated that appellant's reported 
symptoms would satisfy the clinical criteria for diagnosis of 
PTSD.  The examiner's diagnosis was "PTSD."  

The examiner noted that appellant attributed his PTSD to 
combat experiences during World War II, but that those 
stressors had not been verified and it was accordingly not 
clear that the PTSD was due to military service.  The 
examiner also stated that appellant's current PTSD did not 
appear to be the same as the "nerves" cited in appellant's 
service medical record, since the notations of "nerves" 
occurred in 1943, prior to appellant's departure for the 
Pacific Theater, and thus pre-dated his reported combat-
related stressors.       

The file contains a letter from Dr. J.J.W. dated June 2003 
that asserts appellant has significant anxiety disorder 
secondary to service-related PTSD.  The anxiety disorder 
caused exacerbation of appellant's COPD on several occasions.    

RO received several lay statements in support of appellant's 
claim in July 2003.  C.C., appellant's uncle or aunt, stated 
that appellant was a healthy boy prior to service but 
returned home in 1946 with a bad nervous problem.  Ms. S.R. 
stated that she knew appellant since he was a boy, and that 
he had no health problems prior to service but returned home 
with a nervous condition that made him unable to keep a job.  

The file contains a lay statement from Mr. W.L.C. dated 
October 2003.  W.L.C. asserted that he grew up with 
appellant, and that appellant did not have a nervous 
condition prior to service.  After the war, W.L.C. noted a 
dramatic difference in appellant's demeanor and his behavior 
around other people.  W.L.C. stated that, in his opinion, the 
war caused appellant to become very nervous and antisocial.

Appellant participated in an informal conference with RO in 
December 2003.  Appellant was unable to explain those entries 
in his service medical record pertaining to a nervous 
condition prior to service.  Appellant was invited to list 
his service-related stressors, and the only stressor 
appellant cited was an incident during basic training in 
which an explosive device detonated within several feet of 
appellant.  Nobody was injured in the explosion, but 
appellant related all of his problems with anxiety and 
restlessness to that event.  

Appellant's service representative submitted an Informal 
Hearing Presentation in May 2005 that pointed out appellant 
was awarded a bronze arrowhead device indicative of 
participation in an amphibious assault landing.  There is no 
authority cited for this statement, and it is not confirmed 
in any of the other records on file.

III.  Analysis

New and Material Evidence

The Board is neither required nor permitted to analyze the 
merits of a previously denied claim if new and material 
evidence has not been submitted.  Butler v. Brown, 7 Vet. 
App. 167, 171 (1996).  The Board will accordingly begin by 
adjudicating the sufficiency of the new evidence received.  
If new and material evidence is presented or secured to a 
disallowed claim the Board can reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Otherwise, the Board's inquiry must end.

For claims to reopen received on August 29, 2001, and 
thereafter, "new evidence" means existing evidence not 
previously submitted to agency decisionmakers.  "Material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

Evidence added to the file since the last final denial of the 
claim in December 1997 includes the VA psychiatric 
examination in October 2002, VA treatment notes, and letters 
from Dr. J.J.W., all of which included diagnoses of PTSD.  
New evidence also includes appellant's enumeration of 
specific in-service stressors.  Taken together, these 
represent a reasonable possibility of substantiating the 
claim.  The Board accordingly finds that new and material 
evidence has been received and that the claim for service 
connection for PTSD should be reopened.  Appellant's 
application is therefore granted to that extent.  The Board 
can proceed to the merits as the RO has adjudicated the 
matter on the merits so there is no prejudice to the veteran.

Entitlement to Service Connection

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).
  
Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  

Diagnosis of PTSD must comply with the criteria cited in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV); if the Board finds the diagnosis of PTSD 
insufficiently supported, the Board must return the report to 
the examiner to substantiate the diagnosis. 38 C.F.R. 
§ 4.125(a) (2004); Cohen v. Brown, 10 Vet. App. 128, 143 
(1997).

In this case, there are multiple occasions in which VA 
providers diagnosed appellant as having PTSD, including the 
PTSD examination in October 2002 and treatments at the VA 
mental health clinic.  If a veteran has received a diagnosis 
of PTSD from a competent medical professional, VA must assume 
that the diagnosis was made in accordance with the 
appropriate psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only 
reject such a diagnosis on a finding that the preponderance 
of the evidence is against (1) the PTSD diagnosis, (2) the 
occurrence of the in-service stressor, or (3) the connection 
of the current condition to the in-service stressor.  The 
adequacy of a stressor, sufficiency of symptomatology, and 
diagnosis are all medical determinations.  Cohen, at 143-144.  
Since the Board has no basis on which to dispute the 
competence of the VA medical examiner, the Board finds that 
appellant has been competently diagnosed with PTSD.    

Even when a physician or other health care professional 
diagnoses the appellant as suffering from PTSD, the Board is 
still not required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Granting 
of service connection is predicated upon the outcome of the 
remaining two analytical steps below.

Stressors

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  In this case, appellant has claimed the following 
stressors: (1) detonation of a explosive device close to 
appellant during basic training, (2) exposure to danger while 
delivering supplies from the beach to the front lines, 
including indirect fire and booby traps, and (3) the sight of 
dead bodies in the battle area. 

The existence of an event alleged as a "stressor" that 
caused PTSD is an adjudicative, not a medical, determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether the 
veteran "engaged in combat with the enemy."  West v. Brown, 
7 Vet. App. 70, 76 (1994).  The Board is required to "make 
specific findings of fact as to whether or not the claimed 
stressor is related to such combat."  Zarycki, supra.

A veteran's lay testimony, alone, is sufficient to verify a 
claimed in-service stressor if the claimed stressor is 
related to a veteran's personal episode of engagement in 
combat with the enemy.  However, a veteran's lay testimony, 
alone, is not sufficient to establish that he or she engaged 
in personal combat with the enemy.  That factor must be 
established by objective, competent, and factual evidence of 
record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. 
West, 11 Vet. App. 353 (1998).  The phrase "engaged in 
combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999); 
Gaines, supra.  Service department evidence that the veteran 
received the Purple Heart Medal, Combat Infantryman Badge, or 
similar award will be accepted, absent evidence to the 
contrary, as evidence of the claimed combat-related stressor.  
However, engagement in combat is not necessarily determined 
simply by reference to the existence or nonexistence of 
certain awards or military occupational specialties.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no objective evidence that appellant 
engaged in combat.  Appellant was awarded a bronze arrowhead 
device, which is not shown by any competent evidence to 
represent a combat award.  While the bronze arrowhead may 
establish that appellant served in a combat zone, there is 
nothing in the service record, and no lay evidence, showing 
that appellant personally engaged in combat.  There is 
accordingly no combat presumption for validity of stressors, 
and each claimed stressor must be validated by objective 
evidence.

When a claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio, supra.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App, 70, 76 
(1994); Zarycki at 98.  Corroboration of every detail of a 
claimed stressor, including appellant's personal involvement, 
is not required; rather, a veteran needs only to submit 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 10 
Vet. App. 307 (1997).

In this case, there is no evidence, other than appellant's 
uncorroborated testimony, that the claimed stressors 
occurred.  There is no corroboration of an explosion while 
appellant was in basic training.  In regard to the 
battlefield stressors (exposure to danger and sight of 
bodies), appellant's account is plausible on its face, but 
there is no independent evidence implying appellant's 
personal exposure as required by Pentecost.  The Board 
accordingly finds that the claimed stressors are not 
verified.

Nexus

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  

The file contains two letters from Dr. J.J.W. that refer to 
"posttraumatic stress syndrome that the patient suffered in 
service" and therefore purport to be medical statements of 
nexus.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free 
to assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  For the reasons below, the Board does not consider 
Dr. J.J.W.'s letter to be competent medical evidence of 
nexus.

First, the letters by Dr. J.J.W. simply assert a general 
connection between appellant's PTSD and his military service; 
they do not assert a nexus between appellant's PTSD and 
specific verified stressors, or indeed any specific stressors 
at all.  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Second, from the fact that Dr. J.J.W. was treating appellant 
for COPD it appears that Dr. J.J.W. is not a psychiatrist, 
psychologist, or other mental health professional.  A medical 
professional is not competent to opine as to matters outside 
his scope of expertise.  LeShore v. Brown, 8 Vet. App. 406 
(1995) citing Layno v. Brown, 6 Vet. App. 465, 469 (1995).  
The Board accordingly finds that there is no competent 
medical evidence of nexus between appellant's current PTSD 
and his claimed in-service stressors.
  
There being competent diagnosis of PTSD, but no verified 
stressors and no medical evidence of nexus, the Board finds 
that the criteria for service connection for PTSD have not 
been met, and the claim must be denied.  Significantly, for 
years there has been evidence of anxiety without any 
reference to service events or occurrence.  Records during 
and immediately after service do not make reference to shell 
shock or other traumatic events in service.  This long 
absence of any pertinent records also mitigates against the 
current reported history that is otherwise unsupported by 
contemporaneous records.

The Board has carefully considered the lay statements offered 
by appellant's family members and acquaintances.  These 
letters generally attest that appellant returned from 
military service manifesting psychiatric symptoms that were 
not present prior to service.  "A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, none of these lay statements are probative 
of the narrow issue under review, i.e., whether appellant's 
claimed stressors actually occurred, and whether appellant's 
current PTSD is consequent to those stressors.   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule does not apply.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
post-traumatic stress disorder is granted and the claim is 
reopened.  Service connection for post-traumatic stress 
disorder is denied on the merits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


